Name: Council Regulation (EU) NoÃ 1263/2012 of 21Ã December 2012 amending Regulation (EU) NoÃ 267/2012 concerning restrictive measures against Iran
 Type: Regulation
 Subject Matter: technology and technical regulations;  international affairs;  Asia and Oceania;  oil industry;  international security;  international trade;  coal and mining industries
 Date Published: nan

 22.12.2012 EN Official Journal of the European Union L 356/34 COUNCIL REGULATION (EU) No 1263/2012 of 21 December 2012 amending Regulation (EU) No 267/2012 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran (1), Having regard to the joint proposals from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Regulation (EU) No 267/2012 (2) gives effect to the measures provided for in Decision 2010/413/CFSP. On 15 October 2012, the Council adopted Decision 2012/635/CFSP (3) which amends Decision 2010/413/CFSP and provides for additional restrictive measures against Iran. (2) Those additional restrictive measures comprise, in particular, an export prohibition on key naval equipment and technology for ship-building, maintenance or refit. Moreover, trade in graphite, raw or semi-finished metals, such as aluminium and steel, and software for certain industrial processes should be prohibited. (3) The additional restrictive measures also include a ban on the import, purchase or transport of Iranian natural gas. Effective implementation of this prohibition requires that measures be taken to prohibit swaps of natural gas that are known to increase the export of natural gas from Iran in circumvention of the prohibition, or there is reasonable cause to suspect this. The contracts satisfied by use of a pipeline directly connected to the natural gas transmission grid of the Union without any inlet point intended to facilitate the purchase or increase export of natural gas originating in Iran should not be affected by the prohibition on natural gas imports. (4) Decision 2012/635/CFSP called for the review of restrictive measures concerning dual-use goods and technology set out in Annex I to Council Regulation (EC) No 428/2009 of 5 May 2009 setting up a Community regime for the control of exports, transfer, brokering and transit of dual-use items (4), with a view to including certain items in Part 2 of category 5 thereof which might be relevant to industries controlled directly or indirectly by the Islamic Revolutionary Guard Corps or which might be relevant to Iran's nuclear, military or ballistic missile programme while taking into account the need to avoid unintended effects on the civilian population in Iran. (5) In order to ensure the effective implementation of the prohibition on the sale, supply, transfer or export to Iran of additional key equipment or technology which could be used in the key sectors of the oil, natural gas and petrochemical industries, an additional list of such key equipment and technology should be provided. (6) For the same reason, lists of items subject to trade restrictions on natural gas, graphite, raw or semi-finished metals, such as aluminium and steel, and software for certain industrial processes should also be provided. (7) Decision 2012/635/CFSP also prohibits transactions between Union and Iranian banks and financial institutions, unless authorised in advance by the relevant Member State. (8) Furthermore, Decision 2012/635/CFSP provides for prohibitions on the provision of flagging and classification services to Iranian oil tankers and cargo vessels as well as regarding the supply of vessels designed for the transport or storage of oil and petrochemical products to Iranian persons and entities or to other persons and entities for the purpose of transporting or storing Iranian oil and petrochemical products. (9) In order to protect the environment and the health and safety of workers, it is necessary to provide that the competent authorities of Member States may take all action they deem necessary to ensure that legal obligations concerning the health and safety of workers and environment protection are respected. In cases of urgency, a Member State should be allowed to take such action without prior notification provided that it notifies the other Member States and the Commission as soon as possible afterwards. (10) Where a Member State had granted a license to engage in the activities of exploitation of hydrocarbons to a designated person, entity or body before that person, entity or body was designated, the competent authority of that Member State may authorise derogation from certain prohibitions provided for in Regulation (EU) No 267/2012 where such derogation is needed to avoid or remediate environmental damage or permanent destruction of the license's value. (11) These measures fall within the scope of the Treaty and regulatory action at the level of the Union is therefore necessary in order to implement them, in particular with a view to ensuring their uniform application by economic operators in all Member States. (12) Regulation (EU) No 267/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 267/2012 is amended as follows: (1) Article 2, is amended as follows: (a) paragraph 2 is replaced by the following: "2. Annex I shall include goods and technology, including software, which are dual-use items or technology as defined in Regulation (EC) No 428/2009, except for certain goods and technology as specified in part A of Annex I to this Regulation."; (b) the following paragraph is inserted: "2a. The Member State concerned shall inform the other Member States and the Commission, within four weeks, of authorisations granted in accordance with Regulation (EC) No 428/2009, in respect of the goods and technology as specified in part A of Annex I to this Regulation.". (2) In Article 6, the following points are added: "(d) the execution, until 15 April 2013, of contracts concluded before 22 December 2012 for the sale, supply, transfer or export of goods and technology as specified in Part C of Annex I to this Regulation or ancillary contracts necessary for the execution of such contracts. (e) the execution, until 15 April 2013, of contracts concluded before 22 December 2012 for the provision of technical assistance or financing or financial assistance related to goods and technology as specified in Part C of Annex I to this Regulation." With regard to point (d), the Member State concerned shall inform the other Member States and the Commission, within four weeks, of authorisations granted in accordance with Regulation (EC) No 428/2009. (3) Article 8 is replaced by the following: "Article 8 1. It shall be prohibited to sell, supply, transfer or export key equipment or technology listed in Annexes VI and VIA, directly or indirectly, to any Iranian person, entity or body, or for use in Iran. 2. Annexes VI and VIA shall include key equipment and technology for the following key sectors of the oil and gas industry in Iran: (a) exploration of crude oil and natural gas; (b) production of crude oil and natural gas; (c) refining; (d) liquefaction of natural gas. 3. Annexes VI and VIA shall also include key equipment and technology for the petrochemical industry in Iran. 4. Annexes VI and VIA shall not include items included in the Common Military List, or in Annex I, II or III.". (4) Article 9 is replaced by the following: "Article 9 It shall be prohibited: (a) to provide, directly or indirectly, technical assistance or brokering services related to the key equipment and technology listed in Annexes VI and VIA, or related to the provision, manufacture, maintenance and use of goods listed in Annexes VI and VIA, to any Iranian person, entity or body, or for use in Iran; (b) to provide, directly or indirectly, financing or financial assistance related to the key equipment and technology listed in Annexes VI and VIA, to any Iranian person, entity or body, or for use in Iran.". (5) Article 10 is replaced be the following: "Article 10 1. The prohibitions in Articles 8 and 9 shall not apply to: (a) the execution, until 15 April 2013, of transactions required by a trade contract concerning key equipment or technology in the exploration of crude oil and natural gas, production of crude oil and natural gas, refining, liquefaction of natural gas as listed in Annex VI concluded before 27 October 2010, or ancillary contracts necessary for the execution of such contracts, or by a contract or agreement concluded before 26 July 2010 and relating to an investment in Iran made before 26 July 2010, nor shall they prevent the execution of an obligation arising therefrom; (b) the execution, until 15 April 2013, of transactions required by a trade contract concerning key equipment or technology for the petrochemical industry as listed in Annex VI concluded before 24 March 2012, or of ancillary contracts necessary for the execution of such contracts, or by a contract or agreement concluded before 23 January 2012 and relating to an investment in Iran made before 23 January 2012, nor shall they prevent the execution of an obligation arising therefrom; (c) the execution, until 15 April 2013, of transactions required by a trade contract concerning key equipment or technology in the exploration of crude oil and natural gas, production of crude oil and natural gas, refining, liquefaction of natural gas and for the petrochemical industry as listed in Annex VIA concluded before 16 October 2012 and relating to an investment in Iran in the exploration of crude oil and natural gas, production of crude oil and natural gas, and the refining, liquefaction of natural gas made before 26 July 2010, or relating to an investment in Iran in the petrochemical industry made before 23 January 2012, nor shall they prevent the execution of an obligation arising therefrom; or (d) the provision of technical assistance intended solely for the installation of equipment or technology delivered in accordance with points (a), (b) and (c), provided that the natural or legal person, entity or body seeking to engage in such transactions, or to provide assistance to such transactions, has notified, at least 20 working days in advance, the transaction or assistance to the competent authority of the Member State in which it is established. 2. Prohibitions in Articles 8 and 9 shall be without prejudice to the execution of obligations arising from contracts referred to in Article 12(1)(b) and 14(1)(b) provided that those obligations arise from service contracts or ancillary contracts necessary for their execution and provided that the execution of those obligations has been authorised in advance by the competent authority concerned and the Member State concerned has informed the other Member States and the Commission of its intention to grant an authorisation." (6) The following Articles are inserted: "Article 10a 1. It shall be prohibited to sell, supply, transfer or export key naval equipment or technology listed in Annex VIB, directly or indirectly, to any Iranian person, entity or body, or for use in Iran. 2. Annex VIB shall include key naval equipment or technology for ship building, maintenance or refit, including equipment or technology used in the construction of oil tankers. Article 10b 1. It shall be prohibited: (a) to provide, directly or indirectly, technical assistance or brokering services related to the key equipment and technology listed in Annex VIB, or related to the provision, manufacture, maintenance and use of goods listed in Annex VIB, to any Iranian person, entity or body, or for use in Iran; (b) to provide, directly or indirectly, financing or financial assistance related to the key equipment and technology listed in Annex VIB, to any Iranian person, entity or body, or for use in Iran. Article 10c 1. The prohibitions in Articles 10a and 10b shall be without prejudice to the supply of key naval equipment and technology to a vessel which is not owned or controlled by an Iranian person, entity or body and which has been forced into a port in Iran, or into Iranian territorial waters, under force majeure. 2. The prohibitions in Articles 10a and 10b shall not apply to the execution, until 15 February 2013, of contracts concluded before 22 December 2012 or ancillary contracts necessary for the execution of such contracts. Article 10d 1. It shall be prohibited to sell, supply, transfer or export software as listed in Annex VIIA, directly or indirectly, to any Iranian person, entity or body, or for use in Iran. 2. Annex VIIA shall include software for integrating industrial processes which is relevant to industries controlled directly or indirectly by the Islamic Revolutionary Guard Corps or which is relevant to Iran's nuclear, military or ballistic missile programme. Article 10e 1. It shall be prohibited: (a) to provide, directly or indirectly, technical assistance or brokering services related to the software listed in Annex VIIA, or related to the provision, manufacture, maintenance and use of goods listed in Annex VIIA, to any Iranian person, entity or body, or for use in Iran; (b) to provide, directly or indirectly, financing or financial assistance related to the software listed in Annex VIIA, to any Iranian person, entity or body, or for use in Iran. Article 10f 1. The prohibitions in Articles 10d and 10e shall not apply to the execution, until 15 January 2013, of contracts concluded before 22 December 2012 or ancillary contracts necessary for the execution of such contracts." (7) Article 12(1) is replaced by the following: "1. The prohibitions in Article 11 shall not apply to: (a) the execution until 1 July 2012, of trade contracts concluded before 23 January 2012, or of ancillary contracts necessary for the execution of such contracts; (b) the execution of contracts concluded before 23 January 2012, or of ancillary contracts, necessary for the execution of such contracts, where such a contract specifically provides that the supply of Iranian crude oil and petroleum products or the proceeds derived from their supply are for the reimbursement of outstanding amounts to persons, entities or bodies under the jurisdiction of Member States; (c) crude oil or petroleum products, which had been exported from Iran prior to 23 January 2012, or where the export was made pursuant to point (a) on or prior to 1 July 2012; or where the export was made pursuant to point (b); (d) the purchase of bunker oil produced and supplied by a third country other than Iran, intended for the propulsion of the engines of vessels; (e) the purchase of bunker oil for the propulsion of the engines of a vessel which has been forced into a port in Iran, or into Iranian territorial waters, under force majeure, provided that the person, entity or body seeking to perform the contract referred to in points (a), (b) and (c) has notified, at least 20 working days in advance, the activity or transaction to the competent authority of the Member State in which it is established.". (8) In Article 14(1), point (c) is replaced by the following: "(c) petrochemical products which had been exported from Iran prior to 23 January 2012, or where the export was made pursuant to point (a) on or prior to 1 May 2012, or where the export was made pursuant to point (b),". (9) The following Article is inserted: "Article 14a 1. It shall be prohibited: (a) to purchase, transport, or import into the Union natural gas which originates in Iran or has been exported from Iran; (b) to swap natural gas which originates in Iran or has been exported from Iran; (c) to provide, directly or indirectly, brokering services, financing or financial assistance, including financial derivatives, as well as insurance and re-insurance and brokering services relating to insurance and re-insurance, in respect of the activities in points (a) or (b). 2. The prohibitions in paragraph 1 shall not apply to: (a) natural gas that has been exported from a State other than Iran when the exported gas has been combined with gas originating from Iran within the infrastructure of a State other than Iran; (b) the purchase of natural gas within Iran by nationals of Member States for civilian purposes, including residential heating or power, or for the maintenance of diplomatic missions; or (c) the execution of contracts for the delivery of natural gas originating in a State other than Iran into the Union. 3. "Natural gas" means the products listed in Annex IVA. 4. For the purpose of paragraph 1, "to swap" means to exchange natural gas streams of different origins.". (10) The following Articles are inserted: "Article 15a 1. It shall be prohibited to sell, supply, transfer or export graphite and raw or semi-finished metals as listed in Annex VIIB, directly or indirectly, to any Iranian person, entity or body, or for use in Iran. 2. Annex VIIB shall include graphite and raw or semi-finished metals, such as aluminium and steel, which are relevant to industries controlled directly or indirectly by the Islamic Revolutionary Guard Corps or which are relevant to Iran's nuclear, military or ballistic missile programme. 3. The prohibition in paragraph 1 shall not apply to the goods listed in Annexes I, II and III. Article 15b 1. It shall be prohibited: (a) to provide, directly or indirectly, technical assistance or brokering services related to the goods as listed in Annex VIIB, or related to the provision, manufacture, maintenance and use of goods listed in Annex VIIB, to any Iranian person, entity or body, or for use in Iran; (b) to provide, directly or indirectly, financing or financial assistance related to the goods listed Annex VIIB, to any Iranian person, entity or body, or for use in Iran. 2. The prohibitions in paragraph 1 shall not apply in relation to the goods listed in Annexes I, II and III. Article 15c The prohibitions in Article 15a shall not apply to the execution, until 15 April 2013, of contracts concluded before 22 December 2012 or ancillary contracts necessary for the execution of such contracts." (11) Article 23 is amended as follows: (a) in paragraph 2, points (c) and (d) are replaced by the following: "(c) being a member of the Islamic Revolutionary Guard Corps or a legal person, entity or body owned or controlled by the Islamic Revolutionary Guard Corps or by one or more of its members, or natural or legal persons acting on their behalf or providing insurance or other essential services to them; (d) being other persons, entities or bodies that provide support, such as material, logistical or financial support, to the Government of Iran and entities owned or controlled by them, or persons and entities associated with them;"; (b) paragraph 4 is replaced by the following: "4. Without prejudice to the derogations provided for in Article 24, 25, 26, 27, 28, 28a or 29, it shall be prohibited to supply specialised financial messaging services, which are used to exchange financial data to the natural or legal persons, entities or bodies listed in Annexes VIII and IX.". (12) In Article 25, point (a)(ii) is replaced by the following: "(ii) the payment will not contribute to an activity prohibited under this Regulation. If the payment serves as consideration for a trade activity that has already been performed and the competent authority of another Member State had given prior confirmation that the activity was not prohibited at the time it was performed, it shall be deemed, prima facie, that the payment will not contribute to a prohibited activity; and". (13) In Article 26(1), point (a) is replaced by the following: "(a) the competent authority concerned has determined that the funds or economic resources are: (i) necessary to satisfy the basic needs of persons listed in Annex VIII or IX and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (ii) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (iii) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; or (iv) intended exclusively for the payment of fees due in connection with the de-flagging of vessels; and". (14) Article 28 is replaced by the following: "Article 28 By way of derogation from Article 23(2), the competent authorities may also authorise, under such conditions as they deem appropriate: (a) the release of certain frozen funds or economic resources of the Central Bank of Iran, after having determined that the funds or economic resources are necessary for the purpose of providing credit or financial institutions with liquidity for the financing of trade, or the servicing of trade loans; or (b) the release of certain frozen funds or economic resources held by the Central Bank of Iran, after having determined that the funds or economic resources are necessary for the reimbursement of a claim due under a contract or agreement concluded by an Iranian person, entity or body before 16 October 2012 where such a contract or agreement provides for the reimbursement of outstanding amounts to persons, entities or bodies under the jurisdiction of Member States; provided that the Member State concerned has notified the other Member States and the Commission of its intention to grant an authorisation at least ten working days prior to the authorisation.". (15) Article 30 is replaced by the following Articles: "Article 30 1. It shall be prohibited to transfer funds between, on the one hand, financial and credit institutions falling within the scope of this Regulation as defined in Article 49, and, on the other hand: (a) credit and financial institutions and bureaux de change domiciled in Iran; (b) branches and subsidiaries, where they fall within the scope of this Regulation, of credit and financial institutions and bureaux de change domiciled in Iran; (c) branches and subsidiaries, where they do not fall within the scope of this Regulation, of credit and financial institutions and bureaux de change domiciled in Iran; and (d) credit and financial institutions and bureaux de change that are not domiciled in Iran but are controlled by persons, entities or bodies domiciled in Iran, unless such transfers fall within the scope of paragraph 2 and have been processed in accordance with paragraph 3. 2. The following transfers may be authorised in accordance with paragraph 3: (a) transfers regarding foodstuffs, healthcare, medical equipment, or for agricultural or humanitarian purposes; (b) transfers regarding personal remittances; (c) transfers in connection with a specific trade contract provided that such transfer is not prohibited under this Regulation; (d) transfers regarding diplomatic missions or consular posts or international organisations enjoying immunities in accordance with international law, insofar as such transfers are intended to be used for official purposes of the diplomatic missions or consular posts or organisations enjoying immunities in accordance with international law; (e) transfers regarding payment to satisfy claims by or against an Iranian person, entity or body, or transfers of similar nature provided that they do not contribute to the activities prohibited under this Regulation, on a case-by-case basis, if the Member State concerned has notified the other Members States and the Commission at least ten days in advance of its intention to grant an authorisation; (f) transfers necessary for the execution of the obligations arising from contracts referred to in Article 12(1)(b). 3. Transfers of funds which may be authorised under paragraph 2 shall be processed as follows: (a) transfers due on transactions regarding foodstuffs, healthcare, medical equipment, or for agricultural or humanitarian purposes, below EUR 100 000 or equivalent, and transfers due on transactions regarding personal remittances, below EUR 40 000 or equivalent, shall be carried out without any prior authorisation. The transfer shall be notified in advance in writing to the competent authority of the Member State concerned if equal to or above EUR 10 000 or equivalent; (b) transfers due on transactions regarding foodstuffs, healthcare, medical equipment, or for agricultural or humanitarian purposes, equal to or above EUR 100 000 or equivalent, and transfers due on transactions regarding personal remittances, equal to or above EUR 40 000 or equivalent, shall require prior authorisation of the competent authority of the Member State concerned pursuant to paragraph 2. Member States shall inform each other of any authorisation granted at three-monthly intervals; (c) any other transfer equal to or above EUR 10 000 or equivalent shall require prior authorisation of the competent authority of the Member State concerned pursuant to paragraph 2. Member States shall inform each other of any authorisation granted at three-monthly intervals. 4. Transfers of funds below EUR 10 000 or equivalent shall not require any prior authorisation or notification. 5. Notifications and requests for authorisations relating to the transfer of funds to an entity falling within the scope of paragraph 1(a) to (d) shall be addressed by or on behalf of the payment service provider of the payer to the competent authorities of the Member States where the payment service provider is established. Notifications and requests for authorisations relating to the transfer of funds from an entity falling within the scope of paragraph 1(a) to (d) shall be addressed by or on behalf of the payment service provider of the payee to the competent authorities of the Member States where the payment service provider is established. If the payment service provider of the payer or of the payee does not fall under the scope of this Regulation, notifications and requests for authorisation shall be addressed, in the case of a transfer to an entity falling within the scope of paragraph 1(a) to (d), by the payer, and in the case of a transfer from an entity falling within the scope of paragraph 1(a) to (d), by the payee, to the competent authorities of the Member State in which, respectively, the payer or payee is resident. 6. Credit and financial institutions falling within the scope of this Regulation shall, in their activities with entities referred to in paragraph 1(a) to (d) and in order to prevent infringements of the provisions of this Regulation, conduct enhanced vigilance as follows: (a) exercise continuous vigilance over account activity, particularly through their programmes on customer due diligence; (b) require that in payment instructions all information fields which relate to the originator and beneficiary of the transaction in question be completed and if that information is not supplied, refuse the transaction; (c) maintain all records of transactions for a period of five years and make them available to national authorities on request; (d) if they have reasonable grounds to suspect that activities with credit and financial institutions may be in breach of the provisions of this Regulation, report without delay their suspicions to the financial intelligence unit (FIU) or to another competent authority designated by the Member State concerned, without prejudice to Articles 5 and 23. The FIU or such other competent authority will serve as a national centre for receiving and analysing suspicious transaction reports regarding potential breaches of this Regulation. The FIU or such other competent authority shall have access, directly or indirectly, on a timely basis to the financial, administrative and law enforcement information that it requires to properly undertake this function, including the analysis of suspicious transaction reports. Article 30a 1. Transfers of funds to and from an Iranian person, entity or body which do not fall within the scope of Article 30(1) shall be processed as follows: (a) transfers due on transactions regarding foodstuffs, healthcare, medical equipment, or for agricultural or humanitarian purposes shall be carried out without any prior authorisation. The transfer shall be notified in advance in writing to the competent authority of the Member State concerned if equal to or above EUR 10 000 or equivalent; (b) any other transfer below EUR 40 000 or equivalent shall be carried out without any prior authorisation. The transfer shall be notified in advance in writing to the competent authority of the Member State concerned if equal to or above EUR 10 000 or equivalent; (c) any other transfer equal to or above EUR 40 000 or equivalent shall require a prior authorisation of the competent authority of the Member State concerned. Member States shall inform each other of any authorisation rejected at three-monthly intervals. 2. Transfers of funds below EUR 10 000 or equivalent shall not require any prior authorisation or notification. 3. Notifications and requests for authorisation relating to the transfer of funds shall be processed as follows: (a) in the case of electronic transfers of funds processed by credit or financial institutions: (i) notifications and requests for authorisation relating to the transfer of funds to an Iranian person, entity or body which is located outside the Union, shall be addressed by or on behalf of the payment service provider of the payer to the competent authorities of the Member State in which the payment service provider is established; (ii) notifications and requests for authorisation relating to the transfer of funds from an Iranian person, entity or body which is located outside the Union, shall be addressed by or on behalf of the payment service provider of the payee to the competent authorities of the Member State in which the payment service provider is established; (iii) if, in cases (i) and (ii), the payment service provider of the payer or of the payee does not fall under the scope of this Regulation, notifications and requests for authorisation shall be addressed, in the case of a transfer to an Iranian person, entity or body, by the payer, and in the case of a transfer from an Iranian person, entity or body by the payee to the competent authorities of the Member State in which, respectively, the payer or payee is resident; (iv) notifications and requests for authorisation relating to the transfer of funds to an Iranian person, entity or body which is located within the Union, shall be addressed by or on behalf of the payment service provider of the payee to the competent authorities of the Member States in which the payment service provider is established; (v) notifications and requests for authorisation relating to the transfer of funds from an Iranian person, entity or body which is located within the Union, shall be addressed by or on behalf of the payment service provider of the payer to the competent authorities of the Member States in which the payment service provider is established; (vi) if, in cases (iv) and (v), the payment service provider of the payer or of the payee does not fall under the scope of this Regulation, notifications and requests for authorisation shall be addressed, in the case of a transfer to an Iranian person, entity or body, by the payer, and in the case of a transfer from an Iranian person, entity or body by the payee to the competent authorities of the Member State in which, respectively, the payee or payer is resident; (vii) in relation to a transfer of funds to or from an Iranian person, entity or body where neither the payer nor the payee, nor their respective payment service providers, fall under the scope of this Regulation but a payment service provider which does fall under the scope of this Regulation acts as an intermediary, then that payment service provider must comply with the obligation to notify or seek authorisation, as applicable, if it knows or has reasonable cause to suspect that the transfer is to or from an Iranian person, entity or body. Where there is more than one payment service provider acting as an intermediary, only the first payment service provider to process the transfer is required to comply with the obligation to notify or seek authorisation, as applicable. Any notification or request for authorisation must be addressed to the competent authorities of the Member State in which the payment service provider is established; (viii) where there is more than one payment service provider involved in a series of linked transfers of funds, transfers within the Union shall include a reference to the authorisation granted under this Article; (b) in the case of transfers of funds which are made by non-electronic means, notifications and requests for authorisation relating to the transfer of funds shall be processed as follows: (i) notifications and requests for authorisation relating to transfers to an Iranian person, entity or body shall be addressed by the payer to the competent authorities of the Member State where the payer is resident; (ii) notifications and requests for authorisation relating to the transfers from an Iranian person, entity or body shall be addressed by the payee to the competent authorities of the Member State in which the payee is resident. Article 30b 1. Where an authorisation has been granted in accordance with Articles 24, 25, 26, 27, 28 or 28a, Articles 30 and 30a shall not apply. The requirement for prior authorisation of transfers of funds as provided for in Articles 30(3)(b) and (c), shall be without prejudice to the execution of transfers of funds notified to or authorised by the competent authority in advance before 22 December 2012. Such transfers of funds shall be executed before 15 April 2013. Articles 30 and 30a shall not apply with regard to transfers of funds provided for in Article 29. 2. Articles 30(3) and 30a(1) shall apply regardless of whether the transfer of funds is executed in a single operation or in several operations which appear to be linked. For the purpose of this Regulation, "operations which appear to be linked" includes: (a) a series of consecutive transfers from or to the same financial or credit institutions within the scope of Article 30(1)(a) to (d) or from or to the same Iranian person, entity or body which are made in connection with a single obligation to a transfer of funds, where each individual transfer falls below the relevant threshold set out in Articles 30 and 30a but which, in the aggregate, meet the criteria for notification or authorisation; or (b) a chain of transfers involving different payment service providers or natural or legal persons which effects a single obligation to make a transfer of funds. 3. For the purposes of Article 30(3)(b) and 30(3)(c) and Article 30a(1)(c), the competent authorities shall grant the authorisation, under such terms and conditions as they deem appropriate, unless they have reasonable grounds to determine that the transfer of funds for which the authorisation is requested could be in breach of any of the prohibitions or obligations in this Regulation. A competent authority may charge a fee for the assessment of requests for authorisation. 4. For the purposes of Article 30a(1)(c), an authorisation shall be deemed granted if a competent authority has received a request in writing for authorisation and, within four weeks, the competent authority has not objected in writing to the transfer of funds. If the objection is raised because an investigation is pending, the competent authority shall state this and communicate its decision without delay. The competent authorities shall have access, directly or indirectly, on a timely basis to the financial, administrative and law enforcement related information necessary for carrying out the investigation. 5. The following persons, entities or bodies do not fall within the scope of Articles 30 and 30a: (a) persons, entities or bodies who merely convert paper documents into electronic data and are acting under a contract with a credit institution or a financial institution; (b) persons, entities or bodies who provide credit or financial institutions solely with a message or other support system for transmitting funds; or (c) persons, entities or bodies who provide credit or financial institutions solely with clearing and settlement systems." (16) Article 31 is replaced by the following: "Article 31 1. Branches and subsidiaries, falling within the scope of this Regulation as defined in Article 49, of credit and financial institutions domiciled in Iran shall notify the competent authority of the Member State where they are established of all transfers of funds carried out or received by them, the names of the parties and the amount and the date of the transaction, within five working days after carrying out or receiving the transfer of funds concerned. If the information is available, the notification must specify the nature of the transaction and, where appropriate, the nature of the goods covered by the transaction and must, in particular, state whether the goods are covered by Annex I, II, III, IV, IVA, V, VI, VIA, VIB, VII, VIIA or VIIB of this Regulation and, if their export is subject to authorisation, indicate the number of the licence granted. 2. Subject to and in accordance with the information-sharing arrangements, the notified competent authorities shall without delay transmit the information on notifications referred to in paragraph 1, as necessary, in order to prevent any transaction that could contribute to proliferation-sensitive nuclear activities or to the development of nuclear weapons delivery systems, to the competent authorities of other Member States where the counterparts to such transactions are established.". (17) Article 32 is deleted. (18) In Articles 33 and 34, references to Article 32(2) are replaced by references to Article 30(1). (19) The following Articles are inserted: "Article 37a 1. The provision of the following services in respect of oil tankers and cargo vessels flying the flag of the Islamic Republic of Iran or owned, chartered, or operated, directly or indirectly, by an Iranian person, entity or body shall be prohibited: (a) the provision of classification services of any kind, including but not limited to: (i) the production and application of classification rules or technical specifications concerning the design, construction, equipment and maintenance of ships, as well as shipboard management systems; (ii) the carrying out of surveys and inspections in accordance with classification rules and procedures; (iii) the assignment of a class notation and the delivery, endorsement or renewal of certificates of compliance with classification rules or specifications; (b) the supervision of and participation in the design, construction and repair of ships and their parts including blocks, elements, machinery, electrical installations and control installation, as well as related technical assistance, financing or financial assistance; (c) the inspection, testing and certification of marine equipment, materials and components as well as the supervision of the installation on board and the supervision of system integration; (d) the carrying out of surveys, inspections, audits and visits and the issuance, renewal or endorsement of the relevant certificates and documents of compliance, on behalf of the flag State administration, in accordance with the International Convention for the Safety of Life at Sea, 1974, as amended (SOLAS 1974) and its 1988 Protocol; the International Convention for the Prevention of Pollution from Ships, 1973, as modified by the Protocol of 1978 relating thereto, as amended (MARPOL 73/78); the Convention on the International Regulations for Preventing Collisions at Sea, 1972, as amended (COLREG 1972); the International Convention on Load Lines, 1966 (LL 1966) and its 1988 Protocol; the International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978, as amended (STCW); and the International Convention on Tonnage Measurement of Ships, 1969 (TONNAGE 1969). 2. The prohibition in paragraph 1 shall apply from 15 January 2013. Article 37b 1. It shall be prohibited to make available vessels designed for the transport or storage of oil and petrochemical products: (i) to any Iranian person, entity or body; or (ii) to any other person, entity or body, unless the providers of vessels have taken appropriate action to prevent the vessel from being used to carry or store oil or petrochemical products that originate in Iran or have been exported from Iran. 2. The prohibition in paragraph 1 shall be without prejudice to the execution of obligations arising from contracts and ancillary contracts referred to in Article 12(1)(b) and (c) and in Article 14(1)(b) and (c), provided that the import and transport of Iranian crude oil, petroleum or petrochemical products have been notified to the competent authority pursuant to Article 12(1) or 14(1)." (20) Article 41 is replaced by the following: "Article 41 It shall be prohibited to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the measures in Article 2, 5(1), 8, 9, 10a, 10b, 10d, 10e, 11, 13, 14a, 15a, 15b, 17, 22, 23, 30, 30a, 34, 35, 37a or 37b.". (21) In Article 43, paragraph 3 is replaced by the following: "3. The Member State concerned shall notify the other Member States and the Commission of the determination referred to in paragraph 1 and its intention to grant an authorisation at least ten working days prior to the authorisation. In case of threat to the environment and/or to the health and safety of workers in the Union requiring urgent action, the Member State concerned may grant an authorisation without prior notification and shall notify the other Member States and the Commission within three working days after having granted the authorisation.". (22) The following Article is inserted: "Article 43a 1. By way of derogation from Articles 8, 9, Article 17(1) as regards an Iranian person, entity or body referred to in Article 17(2)(b), Articles 23(2) and (3) insofar as they refer to persons, entities and bodies listed in Annex IX, Article 30 and 35, the competent authorities of a Member State may authorise, under such conditions as they deem appropriate, activities related to the exploration for, or exploitation of, hydrocarbons within the Union undertaken pursuant to a licence for such exploration or exploitation issued by a Member State to a person, entity or body listed in Annex IX, if the following conditions are met: (a) the licence for the exploration for, or exploitation of, hydrocarbons within the Union was issued prior to the date on which the person, entity or body listed in Annex IX was designated; and (b) the authorisation is necessary to avoid or remediate environmental damage in the Union or to prevent permanent destruction of the licence's value, including by securing the pipeline and infrastructure used in connection with the licensed activity, on a temporary basis. Such authorisation may include measures taken under national legislation. 2. The derogation provided for in paragraph 1 shall only be granted for such period as necessary and its validity shall not exceed the validity of the licence issued to the person, entity or body listed in Annex IX. In case the competent authority considers that subrogation to contracts or the provision of indemnities is necessary, the period of validity of the derogation shall not exceed five years. 3. The Member State concerned shall notify the other Member States and the Commission of its intention to grant an authorisation at least ten working days prior to the authorisation. In case of threat to the environment in the Union requiring urgent action to prevent damage to the environment, the Member State concerned may grant an authorisation without prior notification and shall notify the other Member States and the Commission within three working days after having granted the authorisation.". (23) A reference to Article 43a is added in the Title of Annex X. (24) In Article 45, point (b) is replaced by the following: "(b) amend Annexes III, IV, IVA, V, VI, VIA, VIB, VII, VIIA, VIIB and X on the basis of information supplied by Member States.". (25) Annex I is replaced by the text set out in Annex I to this Regulation. (26) The text set out in Annex II of this Regulation is inserted as Annex IVA. (27) The text set out in Annex III of this Regulation is inserted as Annex VIA. (28) The text set out in Annex IV of this Regulation is inserted as Annex VIB. (29) The text set out in Annex V of this Regulation is inserted as Annex VIIA. (30) The text set out in Annex VI of this Regulation is inserted as Annex VIIB. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 195, 27.7.2010. p. 39. (2) OJ L 88, 24.3.2012, p. 1. (3) OJ L 282, 16.10.2012, p. 58. (4) OJ L 134, 29.5.2009, p. 1. ANNEX I "ANNEX I PART A Goods and technology referred to in Articles 2(1), (2) and (4), 3(3), 5(1), 6, 8(4), 17(2) and 31(1) This Annex comprises all goods and technology listed in Annex I to Regulation (EC) No 428/2009, as defined therein, with the exception of those specified in Part A as well as with the exception, until 15 April 2013, of those specified in Part C. Description 1. "Information security" systems and equipment for final use for public telecommunication services and internet service providing or for the protection by the network operator of these services, including components necessary for operation, installation (including on-site installation), maintenance (checking), repair, overhaul and refurbishing services related to those systems and equipment as follows: a. Systems, equipment, application specific "electronic assemblies", modules and integrated circuits for "information security" related to networks such as wifi, 2G, 3G, 4G or fixed networks (classical, ADSL or optic fiber), as follows, and components therefor specially designed for "information security": N.B.: For the control of Global Navigation Satellite Systems (GNSS) receiving equipment containing or employing decryption (i.e., GPS or GLONASS), see 7A005 of Annex I to Regulation (EC) No 428/2009. 1. Designed or modified to use "cryptography" employing digital techniques performing any cryptographic function other than authentication or digital signature and having any of the following: 1. Authentication and digital signature functions include their associated key management function. 2. Authentication includes all aspects of access control where there is no encryption of files or text except as directly related to the protection of passwords, Personal Identification Numbers (PINs) or similar data to prevent unauthorised access. 3. "Cryptography" does not include "fixed" data compression or coding techniques. Note: 1.a.1. includes equipment designed or modified to use "cryptography" employing analogue principles when implemented with digital techniques. a. A "symmetric algorithm" employing a key length in excess of 56 bits; or b. An "asymmetric algorithm" where the security of the algorithm is based on any of the following: 1. Factorisation of integers in excess of 512 bits (e.g., RSA); 2. Computation of discrete logarithms in a multiplicative group of a finite field of size greater than 512 bits (e.g., Diffie-Hellman over Z/pZ); or 3. Discrete logarithms in a group other than mentioned in 1.a.1.b.2. in excess of 112 bits (e.g., Diffie-Hellman over an elliptic curve); 2. "Software" as follows, for final use for public telecommunication services, internet service providing or for the protection by the network operator of these services: a. "Software" specially designed or modified for the "use" of equipment specified in 1.a.1 or "software" specified in 2.b.1; b. Specific "software", as follows: 1. "Software" having the characteristics, or performing or simulating the functions of the equipment, specified in 5A002.a.1; 3. "Technology" according to the General Technology Note for the "use" of equipment specified in 1.a.1 or "software" specified in 2.a. or 2.b.1 of this list, for final use for public telecommunication services and internet service providing or for the protection by the network operator of these services. PART B Article 6 applies to the following goods: Item from Annex I to Regulation (EC) No 428/2009 Description 0A001 "Nuclear reactors" and specially designed or prepared equipment and components therefor, as follows: a. "Nuclear reactors"; b. Metal vessels, or major shop-fabricated parts therefor, including the reactor vessel head for a reactor pressure vessel, specially designed or prepared to contain the core of a "nuclear reactor"; c. Manipulative equipment specially designed or prepared for inserting or removing fuel in a "nuclear reactor"; d. Control rods specially designed or prepared for the control of the fission process in a "nuclear reactor", support or suspension structures therefor, rod drive mechanisms and rod guide tubes; e. Pressure tubes specially designed or prepared to contain fuel elements and the primary coolant in a "nuclear reactor" at an operating pressure in excess of 5.1 MPa; f. Zirconium metal and alloys in the form of tubes or assemblies of tubes in which the ratio of hafnium to zirconium is less than 1:500 parts by weight, specially designed or prepared for use in a "nuclear reactor"; g. Coolant pumps specially designed or prepared for circulating the primary coolant of "nuclear reactors"; h. §Nuclear reactor internals § specially designed or prepared for use in a "nuclear reactor", including support columns for the core, fuel channels, thermal shields, baffles, core grid plates, and diffuser plates; Note: In 0A001.h. §nuclear reactor internals § means any major structure within a reactor vessel which has one or more functions such as supporting the core, maintaining fuel alignment, directing primary coolant flow, providing radiation shields for the reactor vessel, and guiding in-core instrumentation. i. Heat exchangers (steam generators) specially designed or prepared for use in the primary coolant circuit of a "nuclear reactor"; j. Neutron detection and measuring instruments specially designed or prepared for determining neutron flux levels within the core of a "nuclear reactor". 0C002 Low enriched uranium covered by 0C002 when it is incorporated in assembled nuclear fuels elements PART C Item from Annex I to Regulation (EC) No 428/2009 Description 5A002 "Information security" systems, equipment and components therefor, as follows: a. Systems, equipment, application specific "electronic assemblies", modules and integrated circuits for "information security", as follows and other specially designed components therefor: N.B.: For the control of Global Navigation Satellite Systems (GNSS) receiving equipment containing or employing decryption (i.e., GPS or GLONASS), see 7A005. 1. Designed or modified to use "cryptography" employing digital techniques performing any cryptographic function other than authentication or digital signature and having any of the following: 1. Authentication and digital signature functions include their associated key management function. 2. Authentication includes all aspects of access control where there is no encryption of files or text except as directly related to the protection of passwords, Personal Identification Numbers (PINs) or similar data to prevent unauthorised access. 3. "Cryptography" does not include "fixed" data compression or coding techniques. Note: 5A002.a.1. includes equipment designed or modified to use "cryptography" employing analogue principles when implemented with digital techniques. a. A "symmetric algorithm" employing a key length in excess of 56 bits; or b. An "asymmetric algorithm" where the security of the algorithm is based on any of the following: 1. Factorisation of integers in excess of 512 bits (e.g., RSA); 2. Computation of discrete logarithms in a multiplicative group of a finite field of size greater than 512 bits (e.g., Diffie-Hellman over Z/pZ); or 3. Discrete logarithms in a group other than mentioned in 5A002.a.1.b.2. in excess of 112 bits (e.g., Diffie-Hellman over an elliptic curve); 5D002 "Software" as follows: a. "Software" specially designed or modified for the "use" of equipment specified in 5A002.a.1 or "software" specified in 5D002.c.1; c. Specific "software", as follows: 1. "Software" having the characteristics, or performing or simulating the functions of the equipment, specified in 5A002.a.1; Note: 5D002 does not control "software" as follows: a. "Software" required for the "use" of equipment excluded from control by the Note to 5A002; b. "Software" providing any of the functions of equipment excluded from control by the Note to 5A002. 5E002 "Technology" according to the General Technology Note for the "use" of equipment specified in 5A002.a.1 or "software" specified in 5D002.a. or 5D002.c.1 of this list.". ANNEX II "ANNEX IVA Products referred to in Articles 14a and 31(1) Natural gas and other gaseous hydrocarbons HS code Description 2709 00 10 Natural gas condensates 2711 11 00 Natural Gas  in liquefied state 2711 21 00 Natural Gas  in gaseous state 2711 12 Propane 2711 13 Butanes 2711 19 00 Other". ANNEX III "ANNEX VIA Key equipment and technology referred to Articles 8, 10(1)(c) and 31(1) HS code Description  Casing, tubing and drill pipe, of a kind used in drilling for oil or gas: 7304 22  Drill pipe of stainless steel 7304 23   Other drill pipe 7304 24   Other, of stainless steel 7304 29   Other ex ex 7305 Other tubes and pipes (for example, welded, riveted or similarly closed), having circular cross-sections, the external diameter of which exceeds 406,4 mm, of iron or steel, with a chrome content of 1 % or more and with a cold resistance that can go below -120 °C  Line pipe of a kind used for oil or gas pipelines: 7306 11   Welded, of stainless steel 7306 19   Other  Casing and tubing of a kind used in drilling for oil or gas: 7306 21 00   Welded, of stainless steel 7306 29 00   Other Containers for compressed or liquefied gas, of iron or steel: 7311 00 99  Other, of a capacity of 1 000 l or more ex ex 7613 Aluminium containers for compressed or liquefied gas, of a capacity of 1 000 l or more". ANNEX IV "ANNEX VIB Key equipment and technology referred to in Articles 10a, 10b, 10c and 31(1) HS code Description 8406 10 00 Steam turbines for marine propulsion ex ex 8406 90 Parts of steam turbines for marine propulsion 8407 21 Marine propulsion engines, outboard motors ex ex 8407 29 Marine propulsion engines, other 8408 10 Marine propulsion engines ex ex 8409 91 00 Parts suitable for use solely or principally with machines of subheadings 8407 21 or 8407 29 ex ex 8409 99 00 Parts suitable for use solely or principally with machines of subheading 8408 10 ex ex 8411 81 Other gas turbine of a power not exceeding 5 000 kW, for marine propulsion ex ex 8411 82 Other gas turbines of a power exceeding 5 000 kW, for marine propulsion ex ex 8468 Machinery and apparatus for soldering, brazing or welding whether or not capable of cutting, other than those of heading 8515; gas-operated surface tempering machines and appliances: ex ex 8483 Transmission shafts (including cam shafts and crank shafts) and cranks; bearing housings and plain shaft bearings; gears and gearing; ball or roller screws; gear boxes and other speed changers, including torque converters; flywheels and pulleys, including pulley blocks; clutches and shaft couplings (including universal joints), designed for the propulsion of vessels at the maximum possible deadweight tonnage at scantling draught of 55 000 dwt or more 8487 10 Ships' or boats' propellers and blades therefor ex ex 8515 Electric (including electrically heated gas), laser or other light or photon beam, ultrasonic, electron beam, magnetic pulse or plasma arc soldering, brazing or welding machines and apparatus, whether or not capable of cutting; electric machines and apparatus for hot spraying of metals or cermets: ex ex 9014 10 00 Direction finding compasses, solely for the maritime industry ex ex 9014 80 00 Other navigational instruments and appliances, solely for the maritime industry ex ex 9014 90 00 Parts and accessories of subheadings 9014 10 00 and 9014 80 00, solely for the maritime industry ex ex 9015 Surveying (including photogram metrical surveying), hydro graphic, oceanographic, hydrological, meteorological or geophysical instruments and appliances, excluding compasses; rangefinders, solely for the maritime industry ". ANNEX V "ANNEX VIIA Software for integrating industrial processes referred to in Article 10d, 10e, 10f and 31(1) 1. Enterprise Resource Planning software, designed specifically for use in nuclear, military, gas, oil, navy, aviation, financial and construction industries. Explanatory note: Enterprise Resource Planning software is software used for financial accounting, management accounting, human resources, manufacturing, supply chain management, project management, customer relationship management, data services, or access control.". ANNEX VI "ANNEX VIIB Graphite and raw or semi-finished metals referred to in Articles 15a, 15b, 15c and 31(1) Introductory note: The inclusion of goods in this Annex is without prejudice to the rules applicable to the goods included in Annexes I, II and III. 1. Graphite HS code Description 2504 Natural graphite 3801 Artificial graphite; colloidal or semi-colloidal graphite; preparations based on graphite or other carbon in the form of pastes, blocks, plates or other semi-manufactures 6815 10 Non-electrical articles of graphite or other carbon, incl. carbon fibres 6903 10 Retorts, crucibles, mufflers, nozzles, plugs, supports, cupels, tubes, pipes, sheaths, rods and other refractory ceramic goods. Other than those of siliceous fossil meals or of similar siliceous earths, containing, by weight, more than 50 % of graphite, or other carbon or of a mixture of these products 8545 Carbon electrodes, carbon brushes, lamp carbons, battery carbons and other articles of graphite or other carbon, with or without metal, of a kind used for electrical purposes 2. Iron and Steel HS code Description 7201 Pig iron and spiegeleisen in pigs, blocks or other primary forms 7202 Ferro-alloys 7203 Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms; iron having a minimum purity by weight of 99,94 %, in lumps, pellets or similar forms 7204 Ferrous waste and scrap; remelting scrap ingots of iron or steel 7205 Granules and powders, of pig iron, spiegeleisen, iron or steel 7206 Iron and non-alloy steel in ingots or other primary forms 7207 Semi-finished products of iron or non-alloy steel 7218 Stainless steel in ingots or other primary forms; semi-finished products of stainless steel 7224 Other alloy steel in ingots or other primary forms; semi-finished products of other alloy steel 3. Copper and articles thereof HS code Description 7401 00 00 Copper mattes; cement copper (precipitated copper) 7402 00 00 Unrefined copper; copper anodes for electrolytic refining 7403 Refined copper and copper alloys, unwrought 7404 00 Copper waste and scrap 7405 00 00 Master alloys of copper 7406 Copper powders and flakes 7407 Copper bars, rods and profiles 7410 Copper foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials) of a thickness (excluding any backing) not exceeding 0,15 mm 7413 00 00 Stranded wire, cables, plaited bands and the like, of copper, not electrically insulated 4. Nickel and articles thereof HS code Description 7501 Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy 7502 Unwrought nickel 7503 00 Nickel waste and scrap 7504 00 00 Nickel powders and flakes 7505 Nickel bars, rods, profiles and wire 7506 Nickel plates, sheets, strip and foil 7507 Nickel tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves) 5. Aluminium HS code Description 7601 Unwrought aluminium 7602 Aluminium waste and scrap 7603 Aluminium powders and flakes 7605 Aluminium wire 7606 Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm 7609 00 00 Aluminium tube or pipe fittings (for example, couplings, elbows, sleeves) 7614 Stranded wire, cables, plaited bands and the like, of aluminium, not electrically insulated 6. Lead HS code Description 7801 Unwrought lead 7802 00 00 Lead waste and scrap 7804 Lead plates, sheets, strip and foil; lead powders and flakes 7. Zinc HS code Description 7901 Unwrought zinc 7902 00 00 Zinc waste and scrap 7903 Zinc dust, powders and flakes 7904 00 00 Zinc bars, rods, profiles and wire 7905 00 00 Zinc plates, sheets, strip and foil 8. Tin HS code Description 8001 Unwrought tin 8002 00 00 Tin waste and scrap 8003 00 00 Tin bars, rods, profiles and wire 9. Other base metals, cermets, articles thereof HS code Description ex ex 8101 Tungsten (wolfram) and articles thereof, including waste and scrap, other than anti-cathodes for x-ray tubes ex ex 8102 Molybdenum and articles thereof, including waste and scrap, other than articles specifically designed for use in dentistry ex ex 8103 Tantalum and articles thereof, including waste and scrap, other than dental instruments and surgical tools and articles specially designed for orthopaedic and surgical purposes 8104 Magnesium and articles thereof, including waste and scrap 8105 Cobalt mattes and other intermediate products of cobalt metallurgy; cobalt and articles thereof, including waste and scrap ex ex 8106 00 Bismuth and articles thereof, including waste and scrap, other than that specially prepared for the preparation of chemical compounds for pharmaceutical use 8107 Cadmium and articles thereof, including waste and scrap 8108 Titanium and articles thereof, including waste and scrap 8109 Zirconium and articles thereof, including waste and scrap 8110 Antimony and articles thereof, including waste and scrap 8111 00 Manganese and articles thereof, including waste and scrap ex ex 8112 Beryllium, chromium, germanium, vanadium, gallium, hafnium, indium, niobium (columbium), rhenium and thallium, and articles of these metals, including waste and scrap, other than windows for X-ray tubes 8113 00 Cermets and articles thereof, including waste and scrap".